             Case 2:19-cr-00414-JS Document 39 Filed 03/13/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          :

                v.                                :                  CRIM. NO. 19-414-2

BAHAA DAWARA                                      :


                            GOVERNMENT’S RESPONSE TO
                        DEFENDANT’S MOTION FOR DISCOVERY

        The United States of America, by and through its attorneys, William M. McSwain,

United States Attorney for the Eastern District of Pennsylvania, and Jeanine Linehan, Assistant

United States Attorney, hereby responds to defendant Bahaa Dawara’s Motion for Discovery of

witnesses’ personal information. For the reasons set forth below, the defendant is not entitled to

this information, and its disclosure would potentially place the witnesses at risk of serious bodily

harm.

        I.      Background.

        On July 18, 2019, a federal grand jury sitting in the Eastern District of Pennsylvania

returned an indictment charging defendant Bahaa Dawara and his brother, Imad Dawara, with

violating Title 18, United States Code, Sections 844(n) (conspiracy to commit arson), 844(m)

(conspiracy to use fire to commit a federal felony), 844(i) (malicious damage by means of fire of

a building used in interstate commerce), 844(h) (using fire to commit a federal felony), 1343

(wire fraud), 1341 (mail fraud), and 2 (aiding and abetting). These charges stem from the Dawara

brothers’ agreement to commit arson to destroy their business, the Revolution Diner, located at

239-41 Chestnut Street in Philadelphia.
            Case 2:19-cr-00414-JS Document 39 Filed 03/13/20 Page 2 of 7




         During the early morning hours of February 18, 2018, defendant Bahaa Dawara used

gasoline to set fire to a basement of the Revolution Diner, knowing that people were sleeping

above him in their homes, while Imad Dawara stayed behind in a nightclub deliberately

constructing his alibi. The Dawara brothers’ callous, dangerous plan to commit this violent crime

was based in part on greed as they desired to collect an insurance policy that they purchased for

the property just 16 days before the fire, and on retribution against the landlord and other tenants

of the building who had sought to get them evicted. The fire resulted in the injury of two

firefighters, the complete destruction of a five-level multi-purpose building that included private

residences, the death of a resident’s pets, and the significant risk of loss of life.

         On January 2, 2020, the Court entered a Protective Order related to designated discovery

materials that prohibited defense counsel from reproducing any portion of the information and/or

providing copies to the defendants in this case. The Court entered the Protective Order based on

the Government’s Motion which was filed to ensure the safety of the witnesses in this case.

         On February 27, 2020, a federal grand jury sitting in the Eastern District of Pennsylvania

returned a separate indictment charging defendant Bahaa Dawara and his brother, Imad Dawara,

with violating Title 18, United States Code, Section 371 for their conspiracy to defraud the

United States by evading assessment of their tax liabilities as to years 2015, 2016, 2017. The

government intends to file a Motion for a Protective Order related to the discovery in that case as

well.

         On March 6, 2020, defendant Bahaa Dawara filed a four-paragraph Motion for Discovery

in which he requests “un-redacted witness statements of civilian witnesses” to have access to

addresses, birth dates, and “other identifying information” to locate the witnesses to prepare for

trial.




                                                   2
              Case 2:19-cr-00414-JS Document 39 Filed 03/13/20 Page 3 of 7




       II.       Discussion.

       In his motion, the defendant fails to cite any legal authority to support his request for the

information he seeks, identifying information of civilian witnesses – information which is the

core of the Protective Order. As stated in the government’s detention pleadings and in argument

before this Court, the victims and the witnesses who the government will call to testify at the trial

in this case, live in fear that the defendants and/or their associates will seek them out to

intimidate, harm, and/or retaliate against them. Many of the witnesses only agreed to cooperate

and provide information when the government assured them that their personal information

would be redacted from the information disclosed.

       It is “firmly established” that “a defendant is entitled neither to a wholesale discovery of

the Government’s evidence . . . nor to a list of the Government’s prospective witnesses . . .”

United States v. Addonizio, 451 F.2d 49, 64 (3d Cir. 1971). “[T]he [criminal] discovery rules do

not permit the defense to get the names of witnesses.” United States v. Mitchell, 540 F.2d 1163,

1166 (3d Cir. 1976). See also Weatherford v. Bursey, 429 U.S. 545, 559 (1977); United States v.

Eufrasio, 935 F.2d 553, 575 (3d Cir. 1991); Government of the Virgin Islands v. Ventura, 476

F.2d 780, 781 n.1 (3d Cir. 1973). Rather, a crime victim has “[t]he right to be reasonably

protected from the accused.” 18 U.S.C. § 3771(a)(1); see also 18 U.S.C. § 3771(a)(8) (a crime

victim has “[t]he right to be treated with fairness and with respect for the victim’s dignity and

privacy.”).

       In 1975, Congress expressly rejected a proposal to require in Rule 16 the disclosure of

witness identities in advance of trial. The conference report accompanying the 1975 amendments

to the Rules of Criminal Procedure explained: “A majority of the Conferees believe it is not in

the interest of the effective administration of criminal justice to require that the government or




                                                  3
           Case 2:19-cr-00414-JS Document 39 Filed 03/13/20 Page 4 of 7




the defendant be forced to reveal the names and addresses of its witnesses before trial.

Discouragement of witnesses and improper contacts directed at influencing their testimony, were

deemed paramount concerns in the formation of this policy.” H.R. Conf. Rep. No. 414, 94th

Cong., 1st Sess. 1975.

        The Jencks Act does not hold differently. It only requires that the government produce to

the defense, after a witness has testified at trial on direct examination, any statement previously

made by the witness regarding the pertinent subject matter. 18 U.S.C. § 3500. Thus, the Third

Circuit has recognized, “The blunt command of the statute together with the unequivocal

legislative history has led to unbroken precedent in the Courts of Appeals denying to district

courts the power to compel production of the statements of government witnesses until

conclusion of direct examination at the trial.” United States v. Murphy, 569 F.2d 771, 773 (3d

Cir. 1978). The Supreme Court explained, the purpose of the Jencks Act was to limit defense

access to government materials. “The Act’s major concern is with limiting and regulating

defense access to government papers, and it is designed to deny such access to those statements

which do not satisfy the requirements of (e), or do not relate to the subject matter of the witness’

testimony.” Palermo v. United States, 360 U.S. 343, 354 (1959).

        In this district, in an abundance of fairness, the United States Attorney has long elected to

disclose Jencks Act material in advance of trial, particularly in a complex case. See Murphy, 569

F.2d at 773 n.5 (encouraging this as a “salutary practice”). That practice, however, is an act of

grace, not a statutory requirement. The government will not volunteer the early production of

witness information in any case where there exists the possibility of witness interference or other

harm.

        That is the particular concern here, where many of the victims would have died if they




                                                  4
           Case 2:19-cr-00414-JS Document 39 Filed 03/13/20 Page 5 of 7




had not evacuated safely from the raging fire defendant Bahaa Dawara and his co-defendant

Imad Dawara planned and agreed to set in a building, knowing the people that lived there.

Thus, non-disclosure is equally supported by the Crime Victims’ Rights Act, which provides that

victims have the right to be reasonably protected from the defendant. 18 U.S.C. §3771. The non-

victim fact witnesses fear additional harm by individuals capable of this level of violence.

       The redaction and non-disclosure of non-discoverable matters is a time-honored tool for

the protection of sensitive information.

       For all of the foregoing reasons, the government respectfully requests that defendant’s

motion be denied.

                                                     Respectfully submitted,

                                                     WILLIAM M. McSWAIN
                                                     United States Attorney


                                                      s/ Jeanine Linehan
                                                     JEANINE LINEHAN
                                                     Assistant United States Attorney



Dated: March 13, 2020




                                                 5
             Case 2:19-cr-00414-JS Document 39 Filed 03/13/20 Page 6 of 7




                                 CERTIFICATE OF SERVICE

                I hereby certify that a true and correct copy of the Government’s Response to

Defendant’s Motion for Discovery has been served by electronic filing, and by e-mail, on the

following:

                              Gerald A. Stein
                              1500 Market Street, Suite 2727
                              Philadelphia, PA 19102-2146
                              geraldstein@geraldstein.com
                              Counsel for Defendant Bahaa Dawara




                                                      s/ Jeanine Linehan
                                                     JEANINE LINEHAN
                                                     Assistant United States Attorney


Dated: March 13, 2020
          Case 2:19-cr-00414-JS Document 39 Filed 03/13/20 Page 7 of 7




                      IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :

              v.                              :                  CRIM. NO. 19-414-2

BAHAA DAWARA                                  :


                                          ORDER

       AND NOW, this _____ day of ______________, 2020, upon consideration of Defendant

Bahaa Dawara’s Motion for Discovery, and the Government’s response thereto, it is hereby

ORDERED that defendant’s Motion is DENIED.



                                           BY THE COURT:




                                           HONORABLE JUAN R. SANCHEZ
                                           Chief Judge, United States District Court
